ON APPLICATION FOR REHEARING
(Court composed of Judge TERRI F. LOVE, Judge DANIEL L. DYSART, Judge SANDRA CABRINA JENKINS).
TERRI F. LOVE, Judge.
h Barbara Samuel Bretz’s (“Ms. Bretz”) application for rehearing is granted solely for the purpose of clarification. This Court’s, original opinion contained a typographical error in stating Ms. Bretz’s position as a “co-trustee of the decedent’s succession.” Therefore, our opinion is clarified to reflect that Ms. Bretz was a co-trustee of Bernard Samuel’s trust. In all other respects, our original opinion remains unchanged.
REHEARING GRANTED FOR CLARIFICATION